IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

CAMERON MASON,
CASE NO. 2:16-CV-1134

Petitioner, CHIEF JUDGE EDMUND A. SARGUS
Magistrate Judge Kimberly A. Jolson

V.

WARDEN, WARREN
CORRECTIONAL INSTITUTION,

Respondent.

OPINION AND ORDER

This matter is before the Court on a motion (ECF No. 17) iiled by Petitioner asking the
Court to accept and consider his untimely objections (ECF No. 16) to the Magistrate Judge’s
October 13, 2017, Report and Recomrnendation (“R&R”). (ECF No. 13.) For the reasons that
follow, Petitioner’s motion is GRANTED. (ECF No. 17.) The Court VACATES its November
3, 2017, Opinion and Order. (ECF No. 14.) Pursuant to 28 U.S.C. § 636(b), this Court has also
conducted a de novo review. (ECF No. 16). For the reasons that follow, the R&R (ECF No. 13)
is ADOPTED and AFFIRMED. This action is hereby DISMISSED.

The Court DECLINES to issue a certificate of appealability (“COA”).

Petitioner seeks a writ of habeas corpus under 28 U.S.C. § 2254. (ECF No. 1.) On
OCtober 13, 2017, the Magistrate Judge issued a R&R recommending that this action be
dismissed (ECF No. 13.) The R&R advised Petitioner that he had fourteen days, or until
October 27, 2017, to file objections to the R&R. (Id.) Because no objections were filed by that
date, on November 3, 2017, the Court adopted and affirmed the R&R and this action Was

dismissed. (ECF No. 14.) On November 7 , 2017, Petitioner filed untimely objections (ECF

No. 16.) Approximately eight months later, Petitioner filed the instant motion asking the Court
for leave to file his untimely objections (ECF No. 17.) ln that motion, Petitioner asserts that he
did not receive the R&R until October 27, 2017, the day that his objections were due. (Id.)
Petitioner also attaches to his motion a legal mail log demonstrating that his institution received a
mailing from this Court on October 26, 2017, and that he signed for that piece of mail the
following day. (Id.)

Generally, the failure to file timely objections to a Magistrate Judge’s report and
recommendation results in the waiver of` the right to have a District Court Judge review that
report and recommendation de novo. See Fed. R. Civ. Pro. 72(b)(3) (providing that a “district
judge must determine de novo any part of a magistrate judge’s disposition that has been properly
objected to”) (emphasis added). Rule 6(b)(1)(B) of the F ederal Rules of Civil Procedure
provides, however, that when an act must be done within a specified time, a court may, for good
cause shown, extend the time to perform that act “on a motion made after the time has expired if
the party failed to act because of excusable neglec .” When determining if neglect is excusable,
the Court balances five principle factors: (l) the danger of prejudice to the nonmoving party, (2)
the length of the delay and its potential impact on judicial proceedings, (3) the reason for the
delay, (4) whether the delay was within the reasonable control of the moving party, and (5)
whether the late-filing party acted in good faith. Nafzinger v. McDermott Im"l, Inc., 467 F.3d
514, 522 (6th Cir. 2006), citing Pz`oneer Inv. Servs. Co. v. BrunswickAssocs. Ltd. P’ship, 507
U.S. 380 (1993). The determination of whether a party’s neglect is excusable “is at bottom an
equitable one, taking account of all relevant circumstances surrounding the party’s omission.”

Pioneer Inv. Serv. Co., 507r U.S. at 395.

In this case, Petitioner’s reason for the untimely objections_ that he did not receive the
Magistrate Judge’s R&R until the day that his objections were due_ is generally excusable and
due to circumstances outside of his control. In addition, although the motion asking the Court to
accept and consider the objections was filed long aher the October 27, 2017, deadline, the
objections themselves were filed only eleven days late, and less than fourteen days after
Petitioner alleges that he received the October 13, 2017, R&R. Moreover, Respondent has not
opposed Petitioner’s motion. On these facts, the Court GRANTS Petitioner’s motion asking the
Court to consider his untimely objections See Vogel v. U.S. Oj‘ice Prod. Co., 258 F 3d 509, 515
(6th Cir. 2001) (explaining that “Where a party files objections after [the time period allowed by
rule] a district court can still consider them”).

Upon de novo review, the Court finds that Petitioner’s objections are not well taken.
Petitioner alleges that there was insufficient evidence to support his state court conviction for one

count of rape in Violation of Ohio Revised Code 2907.02(A)(1)(c). (ECF No. 1.) That statute

provides that:
(A)(l) No person shall engage in sexual conduct with another who is not the spouse of
the offender . . . , when any of the following applies:
(c) The other person’s ability to resist or consent is substantially impaired because of a
mental or physical condition or because of advanced age, and the offender knows or
has reasonable cause to believe that the other person’s ability to resist or consent is

substantially impaired because of a mental or physical condition or because of
advanced age,

Ohio Rev. Code § 2907(A)(1)(c). Petitioner contends that the evidence was insufficient to allow a
rational trier of fact to find that he knew or had reasonable cause to believes that his victim’s ability
to consent was substantially impaired because she was intoxicated (ECF Nos. l, l 1.)

The Magistrate Judge, however, concluded that the jury heard “ample evidence from

which it could have concluded that [the victim] was ‘substantially impaired’ and that Petitioner

3

Was aware of her impairrnen .” (ECF No. 13.) The record evidence supports that conclusion.
The Magistrate Judge correctly found that the victim testified that after she had been drinking at
a graduation party for a substantial period of time she woke from sleeping and discovered that
someone was having sex With her. (Id.) The Magistrate Judge correctly found that the victim
also testified that she did not give anyone permission to have sex with her and testified that it is
not possible for anyone to give such permission when sleeping (Id.) The Magistrate Judge
noted that another Witness testified that the victim appeared “pretty drunk” and that after she
vomited, he carried her into a room and laid her down in a bed where she then passed out. (Id.)
The Magistrate Judge further noted that a second witness testified that she saw the victim
drinking the day of the assault and later saw her sleeping, not moving at all, even after several
hours, in the room where the rape later took place. (Id.)

Petitioner does not contend that the Magistrate Judge erred because the record does not
contain such evidence. Instead, Petitioner points to other purportedly conflicting evidence about
the victim’s impairment and to purported inconsistencies between the testimony of witnesses that
might undermine their credibility. Nevertheless, in a suchiency of the evidence challenge, “it is
the responsibility of the jury-not the court- to decide what conclusions should be drawn from the
evidence admitted at trial.” Cavazos v. Smith, 565 U.S. 1, 2 (2011). “A reviewing court does not
re-Weigh the evidence or re-determine the credibility of the Witnesses whose demeanor has been
observed by the trial court.” Matthews v. Abramajtys, 319 F.3d 780, 788 (6th Cir. 2003) (citing
Marshall v. Lonberger, 459 U.S. 422, 434 (1983)). Accordingly, the “mere existence of
sufficient evidence to convict . . . defeats a petitioner’s claim.” Matthews, 319 F.3d at 788-89.
Because there is record evidence to support a finding that the victim was impaired, and that

Petitioner knew or had reasonable cause to believe that she was impaired, the Magistrate Judge

correctly found that the Court cannot conclude that no rational trier of fact could have agreed
with the jury. Cavazos, 565 U.S. at 2.

For the foregoing reasons, and for the reasons detailed in the Magistrate Judge’s R&R,
Petitioner’s objection (ECF No. 16), is OVERRULED. The R&R (ECF No. 13), is ADOPTED
and AFFlRMED. This action is hereby DISMISSED.

Pursuant to Rule ll of the Rules Governing Section 2254 Cases in the United States
District Courts, the Court now considers whether to issue a certificate of appealability “ln
contrast to an ordinary civil litigant, a state prisoner who seeks a writ of habeas corpus in federal
court holds no automatic right to appeal hom an adverse decision by a district court.” Jordan v.
Fz'sher, _U.S. __. _, 135 S. Ct. 2647, 2650 (2015); 28 U.S.C. § 2253(¢)(1) (requiring a
habeas petitioner to obtain a certificate of appealability in order to appeal). When a claim has
been denied on the merits, a certificate of appealability may issue only if the petitioner “has
made a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To
make a substantial showing of the denial of a constitutional right, a petitioner must show “that
reasonable jurists could debate whether (or, for that matter, agree that) the petition should have
been resolved in a different manner or that the issues presented were ‘adequate to deserve
encouragement to proceed further.”’ Slack v. McDanieI, 529 U.S. 473, 484 (2000) (quoting
Barej?)ot v. Estelle, 463 U.S. 880, 893, n. 4 (1983)).

When a claim has been denied on procedural grounds, a certificate of appealability may
issue if the petitioner establishes that jurists of reason would find it debatable whether the
petition states a valid claim of the denial of a constitutional right and that jurists of reason would
find it debatable whether the district court was correct in its procedural ruling. Id. Upon review

of the record, this Court is not persuaded that reasonable jurists could debate whether Petitioner’s

claims should have been resolved differently or that jurists of reasons would find it debatable

whether this Court was correct in its procedural rulings Therefore, the Court DECLINES to

issue a certificate of appealability.

The Clerk is DIRECTED to enter FINAL JUDGMENT and terminate this case.

 

IT IS SO ORDERED.
l" » »Ll’- its ' q /()\ /
DATE ED . SARGUS JR.
C TED STATES DISTRICT JUDGE

